The opinion of the Court was delivered by
Black, J.
The appellant’s property, consisting of a lot in' the town of Bolivar, was levied on by the sheriff. He gave notice that he claimed the exemption. An appraisement was made and returned. But there never was a sale under that levy. After-wards another execution was issued on another judgment, and another levy was made, not on the same property, but on a part of the same. No notice was given in the latter cáse, and on it the sale was made out of which the fund now in Court arose.
It is the settled construction of the Act of 1849 that a debtor, who desires to have the benefit of that statute, must claim it, and that he waives all right under it if he remains silent. The appellant suffered the proceedings, on which his property was finally sold, to go on from beginning to end without making any demand for an appraisement. Can he now be permitted to say that his demand in another case, where no sale took place, is enough without showing that it was repeated in the present case? We think not. Notice to one person who does not sell is not notice to another who does. Even if the same person were plaintiff in both executions, it would not answer; and for this the difference in the two cases would be a decisive reason. It might very well be supposed that the debtor had motives for claiming the exemption, whon the whole of his lot was levied on, which did not exist when only a part of it was seized.
Decree affirmed.